Citation Nr: 1044467	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  07-27 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
Graves' disease and hyperthyroidism, resulting in hypothyroidism, 
to include special monthly compensation for loss of use of a 
vital organ (thyroid gland).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1982 to November 
1986.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that granted service connection 
and assigned a 10 percent rating for Graves' disease and 
hyperthyroidism, resulting in hypothyroidism, effective July 1, 
2005.  The Veteran testified before the Board in April 2010.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran was last afforded a VA examination for her Graves' 
disease and hyperthyroidism, resulting in hypothyroidism, in 
November 2005.  When available evidence is too old for an 
adequate evaluation of the Veteran's current condition, VA's duty 
to assist includes providing a new examination.  Weggenmann v. 
Brown, 5 Vet. App. 281 (1993).  The Veteran's last examination 
was somewhat remote, and the Veteran has asserted that the 
disability has worsened since the last examination.  
Specifically, the Veteran alleges that the hypothyroidism causes 
problems with constipation and results in fecal matter of a hard 
consistency.  The Veteran also reports suffering from short-term 
memory difficulties, sluggishness in finding words, cold 
intolerance, weight gain, insomnia, and lack of impulse control.  
Regarding hyperthyroidism, the Veteran contends that radioactive 
iodine treatment is required to prevent thyroid storm and that 
there is a continuing heart murmur.    

Because there may have been significant changes in the Veteran's 
condition, the Board finds that a new examination is needed to 
fully and fairly evaluate the claim for an increased initial 
rating.  Allday v. Brown, 7 Vet. App. 517 (1995); Caffrey v. 
Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 
(1997).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an 
examination to determine the current 
severity of Graves' disease, 
hyperthyroidism, and hypothyroidism.  
Specifically, the examiner should note 
whether the Veteran's hypothyroidism is 
manifested by fatigability, constipation, 
and mental sluggishness; or muscular 
weakness, mental disturbance, and weight 
gain.  The examiner should also note 
whether the Veteran's hyperthyroidism is 
manifested by tachycardia, tremor, and 
increased pulse pressure or blood 
pressure.  The examiner must review the 
claims folder and should note that review 
in the examination report.  

2.  Then, readjudicate the claim.  If any 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Thereafter, return the case to 
the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or United 
States Court of Appeals for Veterans Claims for development or 
other appropriate action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


